          Case 2:19-cv-01207-JCM-BNW Document 11 Filed 10/21/19 Page 1 of 2



1    MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
2    MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
3    Las Vegas, NV 89101
     Tel: (702) 362-8500
4    Fax: (702) 362-8505
     Melanie@MelanieHillLaw.com
5    Attorney for Plaintiff Jeffrey Alan James
6
7                                    UNITED STATES DISTRICT COURT

8                                             DISTRICT OF NEVADA

9                                                         *****
10   JEFFREY ALAN JAMES, an individual and                      Case No. 2:19-cv-01207-JCM-BNW
11   resident of Nevada,
                                                                STIPULATION AND ORDER TO
12                              Plaintiff,                      EXTEND DEADLINE TO FILE
                                                                RESPONSE TO MOTION TO
13   v.                                                         DISMISS [ECF No. 5]
14   CITY OF HENDERSON, a municipal
                                                                (Third Request)
     corporation, DETECTIVE K. LAPEER
15   (#1446), DETECTIVE K. LIPPISCH (#1710),
     DETECTIVE W. NICHOLS (#1242), and
16   Defendant DOE OFFICERS I-X, inclusive,
17                             Defendants.
18
19           Counsel for Plaintiff, Melanie A. Hill of Melanie Hill Law PLLC, and counsel for
20   Defendants, Brandon P. Kemble, Assistant City Attorney for the Henderson City Attorneys’ Office,
21   respectfully submit the following stipulation and order to extend the deadline for Plaintiff to file his
22   opposition to the Defendants City of Henderson, Detective K. Lapeer, Detective K. Lippisch, and
23   Detective W. Nichols’ Motion to Dismiss [ECF No. 5] filed on July 18, 2019 for forty-five days
24   from the current deadline of October 18, 2019 to December 2, 2019.1
25   ///
26   ///
27
     1 The 45-day deadline falls on Sunday, December 1, 2019, making the next business day December 2, 2019.
28

                                                           –1–
                                         STIPULATION TO EXTEND DEADLINES
       Case 2:19-cv-01207-JCM-BNW Document 11 Filed 10/21/19 Page 2 of 2



1           Due to constant lock down at the jail, counsel for Plaintiff has not heard from the Plaintiff

2    regarding what attorney he would like to substitute in her place in this case. Counsel for Plaintiff is

3    also not able to communicate with Plaintiff because the jail is constantly on lock down and therefore

4    Counsel for Plaintiff will be seeking to withdraw by separate motion. To avoid any prejudice to

5    Plaintiff, the parties have stipulated to extend the deadline for Plaintiff to prepare and file his

6    opposition.

7           IT IS HEREBY STIPULATED AND AGREED between the parties that the deadline for

8    Plaintiff to file his opposition to the Defendants’ Motion to Dismiss [ECF No 5] be extended forty-

9    five days from its current deadline of October 18, 2019 to December 2, 2019.

10          DATED this 21st day of October, 2019.

11             MELANIE HILL LAW PLLC                              HENDERSON CITY ATTORNEY
12
13   By:      /s/ Melanie A. Hill                         By:    /s/ Brandon Kemble
              Melanie A. Hill, Esq.                              Brandon Kemble, Esq.
14            Nevada Bar No. 8796                                Nevada Bar No. 11175
              520 S. 7th Street, Suite A                         240 Water Street, MSC 144
15            Las Vegas, Nevada 89101                            Henderson, Nevada 89015
              Telephone: (702) 362-8500                          Telephone: (702) 267-1200
16            Facsimile: (702) 362-8505                          Facsimile: (702) 267-1201
              Melanie@MelanieHillLaw.com                         Brandon.Kemble@cityofhenderson.com
17            Attorneys for Plaintiff Pamela Dittmar              Attorneys for Defendants
18
            IT IS SO ORDERED.
19
            Dated this _______
                  October  22, day of October, 2019.
                               2019.
20
21
22
                                                          ____________________________________
23                                                        JAMES C. MAHAN
                                                          UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                     –2–
                                     STIPULATION TO EXTEND DEADLINES
